In re Jones, Andre; — Plaintiff(s); applying for supervisory and/or remedial writs; *1106Parish of Orleans, Criminal District Court, Div. “2”, No. 323-654; Criminal District Court, Div. “F”, No. 323-654.
Granted in part; denied in part. Relator’s request for the Boykin examination transcripts, bills of information, committment and waiver of rights forms in Nos. 336-286 and 323-654 is granted and the district court is ordered to provide same to relator. Relator’s request for the initial police report is denied for failure to follow the procedures outlined in R.S. 44:32 et seq. Relator’s request for the other documents he seeks is denied for failure to demonstrate a particularized need.